Exhibit 10.5

 

THIRD AMENDED AND RESTATED AGREEMENT

 

THIS THIRD AMENDED AND RESTATED AGREEMENT (“the Agreement”) is made as of the
19th day of December, 2019 by and between Hudson Technologies, Inc., P.O. Box
1541, One Blue Hill Plaza, Pearl River, New York 10965, Hudson Technologies
Company, P.O. Box 1541, One Blue Hill Plaza, Pearl River, New York 10965 and
Aspen Refrigerants, Inc., P.O. Box 1541, One Blue Hill Plaza, Pearl River, New
York 10965 (hereinafter Hudson Technologies, Inc., Hudson Technologies Company
and Aspen Refrigerants, Inc. are collectively referred to herein as “Hudson”)
and Brian F. Coleman, residing at 41 Mountainview Avenue, Pearl River, New York
10965 (“Executive”).

 

WHEREAS, the Executive is a named executive officer of Hudson Technologies, Inc.
and currently holds the title of President and Chief Operating Officer of Hudson
Technologies, Inc.;

 

WHEREAS, Executive is also an employee of Hudson Technologies Company and Aspen
Refrigerants, Inc. and currently holds the position of President and Chief
Operating Officer with each such entity, and is employed at Hudson’s Pearl
River, New York headquarters facility;

 

WHEREAS, Hudson Technologies Company and Aspen Refrigerants, Inc. are each a
separate, indirect wholly-owned subsidiary of Hudson Technologies, Inc. and each
is made a party to this Agreement for the purpose of implementing the terms of
this Agreement;

 

WHEREAS, Hudson and the Executive previously entered into a Second Amended and
Restated Agreement made as of September 20, 2019 (the “Prior Agreement”);

 

WHEREAS, Hudson and the Executive acknowledge that, because the Executive’s
duties and responsibilities will bring the Executive into contact with Hudson’s
confidential information, Hudson must ensure that its valuable confidential
information, as well as its customer relationships, are protected and can be
entrusted to the Executive;

 

WHEREAS, Hudson and the Executive acknowledge that the Executive’s talents,
knowledge and services to Hudson are of a special, unique, and extraordinary
character and are of particular and peculiar benefit and importance to Hudson;

 

WHEREAS, Hudson desires to ensure that it will receive the continued dedication,
loyalty and service of, and the availability of objective advice and counsel
from, the Executive, as well as assurances that the Executive will continue to
devote his best efforts to his employment with Hudson and that he will not
solicit other executives or employees of Hudson; and

 

WHEREAS, Hudson and the Executive desire to amend and restate the Prior
Agreement on the terms contained herein.

 



 1 

 

 

NOW, THEREFORE, in consideration of the continuation of the employment by Hudson
of the Executive, the payments, rights and benefits granted, and the mutual
covenants and conditions contained herein, and for other good and valuable
consideration, receipt of which is hereby acknowledged, it is agreed that the
Prior Agreement is hereby amended and restated as follows:

 

1.            TERMINATION: The following payments and benefits (hereinafter
“Severance Benefits”) will be provided to the Executive by Hudson in the event
of a Termination of Employment (as hereinafter defined):

 

A.           Executive will continue to receive his annual base salary, based
upon his annual base salary as of the date of his Termination of Employment, for
a period of eighteen (18) months (the “Severance Period”), with payroll to be
made every two weeks, or at such other frequency based upon Hudson’s normal
payroll practice. Hudson shall deduct from Executive’s continuing payroll all
normal tax withholdings and deductions which Hudson is required by law to make.
The initial payment shall be made within the forty-five (45) day period
following the Executive’s Termination of Employment and the Executive shall have
no right to designate the taxable year of payment.

 

B.            Executive will also receive an amount equal to 100% of the highest
bonus earned by the Executive in any calendar year within the three (3) calendar
years immediately preceding the date of Termination of Employment (the “Bonus”),
which amount shall be paid to Executive in equal payments throughout the
Severance Period made every two weeks, or at such other frequency based upon
Hudson’s normal payroll practice. Hudson shall deduct from this bonus payment
all normal tax withholdings and deductions which Hudson is required by law to
make. The initial payment shall be made within the forty-five (45) day period
following the Executive’s Termination of Employment and the Executive shall have
no right to designate the taxable year of payment.

 

C.            Within the forty-five (45) day period following the Executive’s
Termination of Employment, Hudson will pay to the Executive a lump sum payment
for the Executive’s unused vacation for the year in which the Termination of
Employment occurs, equal to the number of pro rata unused vacation days on the
date of Termination of Employment, as determined in accordance with Hudson’s
standard vacation policy, multiplied by the Executive’s daily base salary on the
date of the Termination of Employment. Hudson shall deduct from this payment all
normal tax withholdings and deductions which Hudson is required by law to make.
The Executive shall have no right to designate the taxable year of payment.

 

D.           The Executive’s participation in life, health and dental insurance,
disability insurance, and any other benefits (the “Benefits”) provided by Hudson
to the Executive as of the date of the Termination of Employment shall be
continued, or essentially equivalent benefits provided by Hudson, for the entire
Severance Period or until otherwise terminated by the Executive, on the same
terms, conditions and costs as if the Executive continued in the employ of
Hudson. To the extent Benefits include health and dental insurance, such
Benefits shall be provided as COBRA continuation coverage, and not in addition
to COBRA. Notwithstanding the foregoing, to the extent Benefit coverages
provided to the Executive under this paragraph are taxable to the Executive,
Hudson’s obligation hereunder shall not exceed the applicable dollar amount
under Section 402(g)(1)(B) of the Internal Revenue Code of 1986, as amended (the
“Code”), determined as of the year in which the Executive’s “Separation of
Service” occurs, which is exempt under Treas. Reg. Section
1.409A-1(b)(9)(v)(D)(Limited Payment).

 



 2 

 

 

E.           All stock options, stock appreciation rights, and any similar
rights which the Executive holds on the date of Termination of Employment shall
become fully vested and be exercisable on the date of Termination of Employment,
and shall remain exercisable following the Termination of Employment until (i)
expiration of the Severance Period, (ii) termination of Severance Benefits
pursuant to paragraph “6” below, or (iii) expiration of the original term of the
stock option, stock appreciation right or similar right, whichever first occurs.
No extension of an exercise period under this Agreement shall extend to a date
that would cause a stock option, stock appreciation right or similar right to be
subject to Code Section 409A.

 

F.           For the purposes of this Agreement, the following definitions will
apply:

 

(i)               “Termination of Employment” shall take place in the event that
the Executive’s employment is terminated (a) by Hudson without Cause (as
hereinafter defined), including for this purpose the failure to renew this
Agreement, (b) by Hudson without Cause or for any reason by the Executive within
sixty (60) days following a Fundamental Change (as hereinafter defined); or (c)
by the Executive following an event constituting Good Reason (as hereinafter
defined).

 

(ii)              “Cause” shall mean any of: (a) the Executive’s willful and
continued refusal to perform, or the Executive’s willful and continued neglect
of, the substantive duties of his position, (b) any willful act or omission by
the Executive constituting dishonesty, fraud, or other malfeasance, (c) material
nonconformance with Hudson’s standard business practices and policies, including
but not limited to violation of Hudson’s Code of Business Conduct and Ethics or
Hudson’s Substance Abuse Policy, (d) any act or omission by the Executive which
has a material adverse effect upon the financial condition or business
reputation of Hudson, (e) the Executive’s conviction of a felony, or any crime
involving moral turpitude, dishonesty or theft, under the laws of the United
States, or any state thereof, or any other jurisdiction in which Hudson conducts
business, (f) breach of the provisions of paragraphs “4” or “5” of this
Agreement, or (g) the resignation of Executive other than pursuant to the
occurrence of an event constituting Good Reason or a Fundamental Change (as
hereinafter defined).

 

(iii)             “Good Reason” shall mean the occurrence of any of the
following: (a) at any time within a twenty-four (24) month period two
individuals are elected to the Board of Directors of Hudson Technologies, Inc.
(the “Board”) whose nominations were not approved by the then sitting members of
the Board; (b) the Executive is assigned any duties or responsibilities, without
his consent, that are materially inconsistent with his position, duties,
responsibilities, or status; (c) Hudson requires the Executive, without his
consent, to be based at a location which is more than fifty (50) miles from
Hudson’s corporate headquarters, currently located at One Blue Hill Plaza, Pearl
River, New York 10965; (d) except as provided in paragraph “1.I.” below, the
Executive’s annual base salary is reduced, except to the extent that the annual
base salaries of all Executive Officers (as defined below) are reduced due to
the adverse financial condition of Hudson and further providing that the
Executive’s annual base salary may not be reduced to a level that is less than
ninety percent (90%) of the Executive’s annual base salary for the calendar year
immediately prior to the Termination of Employment; (e) the Executive’s benefits
are reduced and such reduction results in a material reduction in the
Executive’s total compensation except to the extent that such reductions are
made by Hudson on a company-wide basis and affect all Executive Officers that
participate in such benefits; (f) except as provided in paragraph “1.I.” below,
the Executive experiences in any year a reduction in bonus compensation or other
incentive compensation, or a reduction in the ratio of the Executive’s incentive
compensation, bonus or other such payments to his base compensation, or a
reduction in the method of calculation of the Executive’s incentive
compensation, bonus or other such payments if these benefits or payments are
calculated other than as a percentage of base salary, except to the extent such
reduction applies equally or proportionally, as the case may be, to all
Executive Officers of Hudson. Good Reason shall not be deemed to exist unless
the Executive’s Termination of Employment for Good Reason occurs within ninety
(90) days following the initial existence of one of the foregoing conditions,
the Executive provides Hudson with written notice of the existence of such
condition(s) within thirty (30) days after the initial existence of the
condition(s) and Hudson fails to remedy the condition within thirty (30) days
after its receipt of such notice. An isolated, insubstantial and inadvertent
action not taken in bad faith and which is remedied by Hudson within ten (10)
days after Hudson’s receipt of notice thereof given by the Executive shall not
constitute Good Reason.

 



 3 

 

 

(iv)             “Executive Officer(s) shall mean the following: Hudson’s Chief
Executive Officer (currently Kevin J. Zugibe); Hudson’s President and/or Chief
Operating Officer (currently Brian Coleman); Hudson’s Chief Financial Officer
(currently Nat Krishnamurti); and any other current or future officer of Hudson
Technologies, Inc. that is subject to Section 16(a) of the Securities Exchange
Act of 1934.

 

(v)              A “Fundamental Change” shall occur (a) if Hudson (or one or
more of the companies making up Hudson) shall make a general assignment for the
benefit of creditors, or a trustee, receiver or liquidator shall be appointed
for Hudson or Hudson Technologies, Inc. or for a substantial part of its
property; (b) upon commencement of any proceedings by Hudson (or one or more of
the companies making up Hudson) under any bankruptcy, reorganization,
arrangement of debt, insolvency, readjustment of debt, receivership, liquidation
or dissolution law or statute, or the commencement of any such proceedings
without the consent of Hudson (or one or more of the companies making up
Hudson), and such involuntary proceedings shall continue undischarged for a
period of forty five (45) days; (c) upon the commencement of the dissolution or
liquidation of Hudson (or one or more companies making up Hudson); or a (d) upon
a Change in Control (as hereinafter defined).

 

(vi)             “Change in Control” shall mean the consummation of (a) a sale
or other disposition of all or substantially all of the assets of Hudson; (b) a
merger or consolidation in which Hudson Technologies, Inc. is not the surviving
entity and in which the stockholders of Hudson Technologies, Inc. immediately
prior to such consolidation or merger own less than 50% of the surviving
entity’s voting power immediately after the transaction; (c) a reverse merger in
which Hudson Technologies, Inc. is the surviving entity but the shares of common
stock outstanding immediately preceding the merger are converted by virtue of
the merger into other property, whether in the form of securities, cash or
otherwise, and in which the stockholders of the Hudson Technologies, Inc.
immediately prior to such reverse merger own less than 50% of the Hudson
Technologies, Inc.’s voting power immediately after the transaction; (d) a
transaction, or series of related transactions, in which any “person” (as such
term is used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) becomes the “beneficial owner” (as defined in
Rule 13d-3 of the Exchange Act), directly or indirectly, of a majority of Hudson
Technologies, Inc.’s (or one or more companies making up Hudson) then
outstanding voting securities; or (e) Current Directors (as hereinafter defined)
shall cease for any reason to constitute at least a majority of the members of
the board of directors of Hudson (or one or more companies making up Hudson), as
applicable. Notwithstanding the foregoing, a transaction shall not constitute a
Change in Control if its purpose is to (A) change the jurisdiction of
incorporation, or (B) create a holding company that will be owned in
substantially the same proportions by the persons who hold the Hudson
Technologies, Inc.’s securities immediately before such transaction.

 



 4 

 

 

(vii)            “Current Director” shall mean any member of the board of
directors of Hudson (or one or more companies making up Hudson) as of the date
hereof and any successor of a Current Director whose election, or nomination for
election by the Company’s stockholders, was approved by at least a majority of
the applicable Current Directors then on such board of directors.

 

G.           Hudson’s obligation to pay the compensation and to make the
arrangements provided in this paragraph “1” shall be absolute and unconditional
and shall not be affected by any circumstances, including, without limitation,
any offset, counterclaim, recoupment or other right which Hudson may have
against the Executive or anyone else; provided, however that as a condition to
payment of amounts under this paragraph “1”, within sixty (60) days of the
Executive’s Termination of Employment, the Executive shall have (i) executed and
not revoked a general release and waiver, in form and substance reasonably
satisfactory to Hudson and the Executive, of all claims relating to the
Executive’s employment by Hudson and the termination of such employment,
including, without limitation, discrimination claims (including without
limitation age discrimination), employment-related tort claims, contract claims
and claims under this Agreement (other than claims with respect to benefits
under any tax-qualified retirement plans or continuation of coverage or benefits
solely as required under ERISA) with such general release and waiver having
become irrevocable, and (ii) executed an agreement expressly acknowledging and
reaffirming the covenants and restrictions contained in paragraphs “4” and “5”
below, and the remedies available to Hudson under paragraph “6” below.

 

H.           All amounts payable by Hudson pursuant to this paragraph “1” shall
be paid without notice or demand. The Executive shall not be obligated to seek
other employment in mitigation of the amounts payable or arrangements made
pursuant to this paragraph “1” and, except as provided in paragraph “6” below,
the obtaining of any other employment shall not result in a reduction of
Hudson’s obligation to make the payments, benefits and arrangements required to
be made under this paragraph “1”.

 



 5 

 

 

I.            Executive expressly acknowledges that the following shall not
constitute “Good Reason” for purposes of this paragraph “1”:

 

(i)              Establishing a new or different bonus or incentive compensation
plan(s) in any subsequent year based upon new or different criteria for
calculating the applicability of, and the amount of any bonus or incentive
compensation award due to the Executive, provided that any new or different
bonus or incentive compensation plan, and any award under said plan, applies
equally or proportionally, as the case may be, to all Executive Officers; except
that Hudson may establish separate performance criteria and payment amounts for
awards under such plan for each Executive Officer that are reasonably achievable
and reasonably related to such Executive Officer’s normal duties and
responsibilities;

 

(ii)             A reduction of the Executive’s bonus compensation or other
incentive compensation that (a) results from Hudson operating at a level of
performance below Hudson’s budget, (b) results from the Executive’s failure or
inability to attain, in whole or in part, any or all of the performance criteria
established for the Executive under the said plan, (c) results from the
application of the terms of such bonus or incentive compensation plan, or (d) is
based upon the Executive’s performance or non-performance, of his normal duties
and responsibilities during the period covered by the bonus or incentive
compensation plan including, without limitation, due to the Executive’s
Disability (as defined herein);

 

(iii)            A reduction of the Executive’s annual base salary based upon
the Executive’s performance or non-performance, of his normal duties and
responsibilities, provided that the Executive’s annual base salary may not be
reduced to a level that is less than ninety (90%) percent of the Executive’s
annual base salary for the calendar year immediately prior to the Termination of
Employment; or

 

(iv)            A reduction in the Executive’s annual base salary pursuant to
the provisions of paragraph “3” below.

 

2.           TERMINATION FOR CAUSE: Hudson may at any time terminate the
employment of the Executive for Cause (as defined in paragraph “1” above) upon
five (5) days prior written notice to Executive. If Executive is terminated for
Cause, he shall be entitled to no Severance Benefits and shall be entitled to no
bonus payment that might otherwise be owed to him if he worked for the entire
year. In the event of termination under this paragraph, Hudson shall pay
Executive all amounts which are then accrued but unpaid, including unpaid
vacation as determined in accordance with Hudson’s’ standard vacation policy,
within thirty (30) days after the date of notice. Hudson shall have no further
or additional liability to Executive.

 

3.           SICK LEAVE:

 

A.           If with or without reasonable accommodation Executive is physically
or mentally unable to perform his duties, or is otherwise absent for medical
reasons, Hudson shall continue to pay base salary and provide benefits to the
Executive (“Sick Leave”). However, if a continuous period of Sick Leave exceeds
eight (8) consecutive weeks, Hudson’s obligation with regard to base salary upon
the expiration of the eight (8) consecutive weeks shall be limited to paying 75%
of base salary. If the Executive returns to full service, his full base salary
shall be reinstated to the pre-adjustment amount. As a condition to the receipt
of the foregoing base salary and benefits, the Executive agrees that he shall
provide Hudson such information as Hudson may reasonably request from time to
time to permit Hudson to make a determination that the Executive is entitled to
sick pay under this provision. Hudson shall reduce the amount paid to the
Executive during such Sick Leave by an amount equal to any disability payments
or benefits actually received by Executive under or pursuant to any disability
program or supplemental disability insurance plan(s) provided by Hudson at
Hudson’s expense unless such reduction results in a violation of Code Section
409A.

 



 6 

 

 

B.           Notwithstanding the foregoing, Hudson may terminate the employment
of Executive at any time after Executive’s continuous period of Sick Leave
exceeds 120 calendar days. Termination of the Executive after the said 120
calendar period shall not be deemed a Termination for Cause (as defined in
paragraph “1” above) and shall entitle the Executive to receive the payments and
benefits provided by paragraph “1” upon Termination of Employment based upon
Executive’s full base salary, and for purposes of such payments and benefits,
the Severance Period shall be deemed to commence as of the date of the
Termination of Employment resulting under this paragraph “3.B.”.

 

C.           Notwithstanding anything to the contrary contained herein, in the
event that during the period the Executive is on Sick Leave, and prior to any
Termination of Employment pursuant to paragraph “3.B.”, there is deemed a
“Separation from Service” (as that term is defined in Code Section 409A for
purposes of a permissible payment event), Hudson and the Executive agree that
such Separation of Service shall be treated as a Termination of Employment. Such
termination shall not be deemed a Termination for Cause (as defined in paragraph
“1” above) and shall entitle the Executive to receive the payments and benefits
provided by paragraph “1” upon Termination of Employment based upon Executive’s
full base salary, provided that, for purposes of such payments and benefits, the
Severance Period shall commence as of the date of the Separation from Service as
described in this paragraph “3.C.”, and shall be based upon Executive’s full
base salary.

 

D.           Notwithstanding anything to the contrary contained herein, in the
event that during the period the Executive is on Sick Leave, and prior to any
Termination of Employment pursuant to paragraph “3.B.” or any Separation from
Service pursuant to paragraph “3.C.”, the Executive becomes “Disabled”, (as
defined in Code Section 409A for purposes of a permissible payment event) Hudson
and the Executive agree that the Executive’s Disability shall entitle the
Executive to receive the payments and benefits provided by paragraph “1” upon
Termination of Employment based upon Executive’s full base salary. For purposes
of such payments and benefits, the Severance Period shall commence as of the
date of the Disability as described in this paragraph “3.D.”.

 

4.            CONFIDENTIALITY:

 

A.           Executive expressly acknowledges and agrees as follows:

 

(i)               Hudson expends a significant amount of funds annually on
researching and developing solutions and proprietary techniques related to the
products and services it offers or is seeking to offer, and has developed
substantial confidential, proprietary, and trade secret information, and this
confidential, proprietary and trade secret information, if misused, disclosed,
misappropriated or used by others, would result in irreparable harm to Hudson.

 



 7 

 

 

(ii)              Hudson’s Confidential Information (as hereinafter defined)
constitutes valuable commercial assets of Hudson and is not readily available to
the general public or any persons not employed by or otherwise not associated in
a position of trust with Hudson. Hudson keeps its Confidential Information
confidential (other than to the extent filings are required for patents) by,
among other things, restricting access to only those who need the information to
perform their Hudson job function and prohibiting the use or disclosure of
Confidential Information to anyone not authorized to receive or use the
Confidential Information.

 

(iii)             Executive’s position with Hudson will continue to provide
Executive with access to or knowledge of Hudson’s Confidential Information.

 

(iv)             Hudson’s Confidential Information will become known to
Executive only as a result of his/her employment with Hudson. To the extent that
Executive was previously engaged, on his own or with others, in a business that
provided the same or similar services as those provided by Hudson, Executive
further acknowledges that such prior business knowledge and experience, and any
familiarity with entities that are actual or potential customers for the
business, shall not permit or allow Executive to contend that Hudson’s
Confidential Information is not confidential or should not be protected from use
or misappropriation.

 

B.            In light of the foregoing, Executive acknowledges and agrees as
follows:

 

(i)               All Confidential Information is the property of Hudson, and
Executive shall not, without the express written consent of Hudson, directly or
indirectly use, disseminate, disclose, or in any way reveal, either during
Executive’s employment or at any time thereafter, all or any part of the
Confidential Information, other than for the purposes authorized by Hudson, or
only for the benefit of Hudson.

 

(ii)              Hudson shall be the sole owner of, and Executive hereby
assigns to Hudson, any and all property rights to all Intellectual Property (as
hereinafter defined) made, conceived, originated, devised, discovered, invented,
or developed before, during or after the term of Executive’s employment with
Hudson, whether or not Executive was involved either alone or with others, if it
was in whole or in part developed during the course of Executive’s employment or
by Executive’s use of any property of Hudson. This ownership provision does not
apply to creations of the Executive which are made in the Executive’s own time,
without the use of any Hudson resources, and which do not relate in any way to
Hudson’s business. Executive agrees to cooperate fully and assist Hudson or its
designee in the performance of any lawful acts that Hudson at its discretion
deems necessary, and to execute and deliver without charge any documents
reasonably required by Hudson, to secure any patent, copyright, trademark, and
other protection for Intellectual Property and improvements thereon, and to
assign to and vest in Hudson the entire interest therein in the United States
and all foreign countries.

 

(iii)             Upon request by Hudson at any time, or upon termination of
employment with Hudson, whichever is sooner, Executive shall immediately deliver
to Hudson any and all information and property of Hudson in whatever form it
exists, including but not limited to all Confidential Information and all copies
thereof or materials containing or derived from Confidential Information.

 



 8 

 

 

C.           As used in this Agreement, “Confidential Information” means all
information not publicly available (but including information that is publicly
available as a result of a breach by Executive of paragraphs “4” and “5”) and
not generally known or used by Hudson’s competitors, or in the industry, and
which could be harmful to Hudson if disclosed to persons outside of Hudson and
which includes, but is not limited to:

 

(i)               Intellectual Property (as hereinafter defined);

 

(ii)             Technical information, such as, but not limited to: Hudson’s
plant organization and designs; product formulation, manufacturing, performance
and processing data; and research and development results and plans;

 

(iii)            Product information, such as, but not limited to: non-public
details of Hudson’s products and services, including but not limited to, its
existing refrigerant, decontamination, reclamation and recovery products and
services, as well as those being developed; specialized equipment and training;
product plans, drawings and specifications; and performance capabilities,
strengths and weaknesses;

 

(iv)             Strategic information, such as, but not limited to: Hudson’s
material costs; supplier and vendor information; overhead costs; pricing; profit
margins; banking and financing information; and market penetration initiatives
and strategies;

 

(v)              Organizational information such as, but not limited to:
Hudson’s personnel and salary data; information concerning the utilization of
facilities; merger, acquisition and expansion information; equipment utilization
information; and Hudson manuals, policies and procedures;

 

(vi)             Marketing and sales information, such as, but not limited to:
Hudson’s licensing, marketing and sales techniques and data; customer lists;
customer data, such as, but not limited to, their personnel, project, financial
and account status, individual needs, historical purchases, and contact
information; product development and delivery schedules; market research and
forecasts; and marketing and advertising plans, techniques and budgets; and

 

(vii)           Advertising information, such as, but not limited to: Hudson’s
overall marketing policies; the specific advertising programs and strategies
utilized by Hudson; and the success or lack of success of those programs and
strategies.

 

“Confidential Information” does not include general skills, experience or
information that is generally available to the public, other than information
which has become generally available as a result of Executive’s direct or
indirect act or omission. “Confidential Information” also does not include
information regarding Executive’s own pay and benefits, information as to the
terms and conditions of employment, or information that is deemed not
confidential under Section 7 of the National Labor Relations Act. Executive
understands that nothing contained in this Agreement limits Executive’s ability
to file a charge or complaint with the Equal Employment Opportunity Commission,
the National Labor Relations Board, the Occupation Safety and Health
Administration, the Securities and Exchange Commission or any other federal,
state or local governmental agency or commission (“Government Agencies”).
Executive further understands that this Agreement does not limit Executive’s
ability to communicate with any Government Agencies or otherwise participate in
any investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information, without notice to Hudson.
This Agreement does not limit Executive’s right to receive an award for
information provided to any Government Agencies.

 



 9 

 

 

D.          As used in this Agreement, “Intellectual Property” means all
information concerning the evaluation, design, engineering, construction,
marketing, and sales of the products and services provided by Hudson and which
includes, but is not limited to: any and all patents, patents pending;
trademarks, copyrights, and any and all applications for same issued to and/or
applied for by Hudson; any and all technological (including software),
educational, operational, and financial innovations, discoveries, inventions,
designs, and formulae; tests; performance data; process or production methods;
improvements to all such property; and all recorded material defining,
describing, illustrating, or documenting in any fashion, all such property,
whether written or not and regardless of the medium in which the information is
stored or recorded; without regard to whether such property is patentable,
copyrightable, or subject to trade/service mark protection, and without regard
to whether a patent, copyright, or trademark or service mark has been sought or
obtained.

 

E.           Notwithstanding anything in this Agreement, Executive is hereby
advised that pursuant to the federal Defend Trade Secrets Act: (i) an individual
shall not be held criminally or civilly liable under any federal or state trade
secret law for the disclosure of a trade secret that (a) is made (1) in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney; and (2) solely for the purpose of reporting or
investigating a suspected violation of law; or (b) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal; and (ii) an individual who files a lawsuit for retaliation by an
employer for reporting a suspected violation of law may disclose the trade
secret to the attorney of the individual and use the trade secret information in
the court proceeding, if the individual (a) files any document containing the
trade secret under seal; and (b) does not disclose the trade secret, except
pursuant to court order.

 

5.            NON-COMPETITION / NON-SOLICITATION:

 

A.          Executive expressly acknowledges and agrees as follows:

 

(i)               Hudson compensates its employees, among other things, to
develop and to pursue, on Hudson’s behalf, good relationships and goodwill with
all customers and potential customers, whether developed by Executive or others
within the Hudson organization;

 



 10 

 

 

(ii)              Executive will be exposed to, acquire and develop knowledge of
Confidential Information including, without limitation, Confidential Information
related to Hudson’s customers, operations, and its suppliers;

 

(iii)             Executive is able to be gainfully employed by other employers
in a variety of other industries and businesses that are engaged in businesses
that do not involve and are not competitive with any part of Hudson’s business.

 

B.            In light of the foregoing, Executive agrees, that while Executive
is employed by Hudson, and continuing until the expiration of the Covenant
Period (as hereinafter defined):

 

(i)               Executive shall not, within the Restricted Territory (as
hereinafter defined), compete with Hudson, directly or indirectly, whether for
Executive’s own behalf or on behalf of or in conjunction with any other person,
persons, company, partnership, corporation or business entity, whether for
profit or not-for-profit, by being employed by, participating in, or otherwise
being materially connected in the conduct of any business activity that involves
providing products or services that are like or similar to, or competitive with,
or would replace or be a substitute for, any one or more of the products and
services provided by Hudson (hereinafter “Competitive Products”) if such
employment, participation, or connection involves: (a) responsibilities similar
to responsibilities Executive had or performed for Hudson at any time during the
last eighteen (18) months of Executive’s employment with Hudson; (b) supervision
of employees or other personnel in the provision of Competitive Products; (c)
development or implementation of strategies or methodologies related to the
provision of Competitive Products; (d) marketing or sale of Competitive
Products; or (e) responsibilities in which Executive would utilize or disclose
Confidential Information.

 

(ii)              Executive shall not compete with Hudson, directly or
indirectly, whether for Executive’s own behalf or on behalf of or in conjunction
with any other person, persons, company, partnership, corporation or business
entity, whether for profit or not-for-profit, by calling upon, contacting,
diverting, soliciting, or doing business for or with any “Client” of Hudson (as
hereinafter defined) for the purpose of offering or providing any Competitive
Products.

 

(iii)             Executive shall not directly or indirectly, without the prior
written consent of Hudson, (a) induce, solicit, entice, or encourage any
officer, director, employee or other individual to leave his or her employment
with Hudson, (b) induce, solicit, entice, or encourage any officer, director,
employee or other individual to compete in any way with the products and
services of Hudson, or to violate the terms of any employment, non-competition,
confidentiality or similar agreement with Hudson; or (c) employ, offer to
employ, contract with, offer to contract with, or do business with any officer,
director, employee or other individual who is employed by Hudson.

 

C.            For purposes of this paragraph “5”, the Covenant Period shall be
eighteen (18) months after the Executive’s last day of active employment with
Hudson, regardless of the reason underlying the termination of Executive’s
employment.

 



 11 

 

 

D.           Executive acknowledges that many of Hudson’s services are remedial
in nature and, as such, its customers may utilize Hudson’s services on an
infrequent basis over an extended period of time, or following a protracted
sales effort over an extended period of time. Executive also acknowledges that
because of his position, he will likely have knowledge of Hudson’s customers
through access to Confidential Information, whether or not located within the
Restricted Territory (hereinafter defined). Accordingly, for purposes of this
paragraph “5”, the term “Client” shall mean (a) any customer or potential
customer of Hudson upon whom Executive, during the last eighteen (18) months of
Executive’s employment with Hudson, called upon or with whom Executive had any
contact, or as to whom Executive was involved in regard to planning, marketing,
conducting, or overseeing an offer to sell products or perform services; (b) any
customer as to whom Executive assisted in selling products or providing
services, or as to whom Executive was involved in regard to planning, marketing,
conducting, or overseeing the offer to sell products or perform services if the
customer received any products or services from Hudson during the last eighteen
(18) months of Executive’s employment with Hudson; (c) any potential customer of
Hudson whose identity Executive learned during the eighteen (18) months of
Executive’s employment with Hudson or learned from Confidential Information at
any time; or (d) any customer for whom Hudson has provided products or services
to at any time during the thirty-six (36) months preceding the last day of the
Executive’s employment with Hudson and whose identity as a Hudson customer
Executive learned from Confidential Information at any time.

 

E.           Executive acknowledges that the nature of Hudson’s business is such
that provides its products and services to customers throughout the United
States of America and Puerto Rico. Accordingly, the “Restricted Territory”
includes each and every state of the United States of America (including the
District of Columbia) and Puerto Rico.

 

F.            In order to assure Hudson of the full eighteen (18) months of the
Covenant Period within which to protect its goodwill and to prevent Executive
from unfairly benefiting by violations of this paragraph “5”, the provisions and
requirements of this paragraph “5” shall be extended for a period of time beyond
the Covenant Period equal in length to the total length of time during which
Executive is in violation of any one or more provisions of this paragraph.

 

G.           In the event it is determined by a court of competent jurisdiction
that any provision or portion of a provision of this paragraph “5” is not
enforceable under the law governing this Agreement, the unenforceable provision
or portion thereof may be stricken, and the remainder of the provision and of
this paragraph “5” shall be valid and fully enforceable, in all respects, as if
the provision or portion of a provision deemed unenforceable had never been part
of the Agreement. Further, if any provision of this Agreement is found to be
overbroad or unenforceable, the court or any other authority with competent
jurisdiction is expressly authorized to conform the provision to the extent
necessary to remedy any deficiency and render it valid and enforceable.

 

6.            REMEDIES:

 

A.           In the event that the Executive breaches any term or provision of
paragraphs “4” or “5” of this Agreement, Hudson shall be immediately,
permanently and irreparably damaged and shall be entitled, in addition to and
without limiting Hudson’s rights to, any and all other legal and equitable
remedies and damages, (i) to a temporary restraining order ex parte, to a
preliminary injunction, and to a permanent injunction, to restrain Executive’s
actions or the actions of others acting in conjunction with Executive or on
Executive’s behalf, (ii) to terminate all future Severance Benefits through the
remainder of the Severance Period, and (iii) to recover from Executive all
Severance Benefits actually paid to the Executive, including any costs or
expenses actually incurred by Hudson in providing such Severance Benefits.
Executive agrees that Executive will not be damaged by enforcement of this
covenant as Executive can obtain many other types of gainful employment without
violating the provisions of paragraphs “4” or “5”, so that no bond shall be
required, and if the court requires a bond to be posted, it shall not exceed
$500.00.

 



 12 

 

 

B.            All of Executive’s covenants and obligations under paragraphs “4”
and “5” of this Agreement shall survive, and shall remain enforceable, for so
long as Executive is employed and after termination of employment for any
reason, and shall survive despite future promotions, raises, changes in position
or compensation, demotions and the execution of new agreements with Hudson, and
shall inure to the benefit of Hudson’s successors and assigns, unless Hudson
executes in writing an agreement expressly terminating the covenants of
paragraphs “4” and “5” of this Agreement.

 

C.            Hudson and Executive shall each bear and be responsible for their
own attorneys’ fees, expenses and disbursements incurred in any litigation
brought by either party to enforce or interpret any provision contained in
paragraphs “4” or “5” of this Agreement.

 

7.             NOTICES: All notices required or permitted to be given under this
Agreement shall be sufficient if in writing and if sent by certified mail,
return receipt requested, to the Executive at his residence, and to Hudson at
its principal office located at P.O. Box 1541, One Blue Hill Plaza, Pearl River,
New York 10965, attention Chief Executive Officer, or at such other address as
any party specifies by giving proper notice.

 

8.             SUCCESSORS: This Agreement shall be binding upon and shall inure
to the benefit of the Executive and his estate. Neither this Agreement nor any
rights hereunder shall be assignable by the Executive.

 

This Agreement shall be freely assignable by Hudson to, and shall inure to the
benefit of, and be binding upon, any successor corporation or affiliate of a
successor corporation, and all references in this Agreement to Hudson shall
include its subsidiaries and affiliates and any successors, affiliates of
successors or assigns of Hudson. As used herein, the term “successor” shall mean
any person, firm, corporation or business entity or affiliate thereof which at
any time, whether by merger, purchase, or otherwise, directly or indirectly
acquires all or substantially all of the assets or the business of Hudson,
including any entity that shall be the surviving corporation in a merger with
Hudson.

 

9.             EMPLOYMENT AT WILL; CONSEQUENCES OF TERMINATION: Nothing herein
shall be deemed to create an agreement for employment of Executive for any
specified term or period of time. Hudson expressly agrees that at any time the
Executive may resign or otherwise terminate his or her employment with Hudson,
for any reason or for no reason, subject to the provisions contained herein.
Likewise, the Executive expressly agrees that at any time Hudson may terminate
the employment of the Executive for any reason or for no reason, subject to the
provisions contained herein.

 



 13 

 

 

10.          INDEMNIFICATION: In the event that any litigation shall be brought
to enforce or interpret any provision contained in paragraphs “1”, “2”, or “3”
of this Agreement, then, provided that the Executive prevails to any extent,
Hudson or any successor corporation shall reimburse or indemnify the Executive
for the Executive’s reasonable attorneys’ fees, expenses and disbursements
incurred in such litigation, including the costs of enforcement.

 

11.          CONTROLLING LAW: This Agreement and all other issues regarding the
employment of the Executive shall be governed by the laws of the State of New
York, without reference to its conflicts of law principles.

 

12.          ENTIRE AGREEMENT: This Agreement represents the entire agreement
and understanding of the parties regarding the employment of the Executive, and
all prior or contemporaneous agreements, representations, or understandings are
expressly superseded by, and do not survive this Agreement. Executive has not
relied upon any inducement, promise, representation, or assurance, other than
those expressly set out herein. Except as expressly permitted herein, this
Agreement may not be modified or amended except in writing signed by all parties
hereto.

 

13.          WAIVER: The waiver of any breach of any provision of this Agreement
by either party shall not operate or be construed as a subsequent waiver by
either party of any term or condition of this Agreement.

 

14.          HEADINGS: The headings in this Agreement are inserted for
convenience of reference only and shall not affect the meaning or interpretation
of this Agreement.

 

15.          SEVERABILITY: The parties intend and agree that each covenant and
condition contained in this Agreement shall be a separate and distinct covenant.
If any provision of this Agreement is found to be invalid, illegal, or
unenforceable, the remaining provisions shall not be affected.

 

16.          COMPLIANCE WITH CODE SECTION 409A:

 

A.           It is the intention of Hudson and the Executive that the payments,
benefits and rights to which the Executive could be entitled pursuant to this
Agreement comply with Code Section 409A, the Treasury regulations and other
guidance promulgated or issued thereunder (collectively for purposes of this
paragraph 16, “Section 409A”), to the extent that the requirements of Section
409A are applicable thereto, and after application of all available exemptions,
including but not limited to, the “short-term deferral rule” and “involuntary
separation pay plan exception” and the provisions of this Agreement shall be
construed in a manner consistent with that intention. If any provision of this
Agreement (or of any award of compensation, including equity compensation or
benefits) would cause the Executive to incur any additional tax or interest
under Section 409A, Hudson shall, upon the specific request of the Executive,
use its reasonable business efforts to in good faith reform such provision to
comply with Section 409A; provided, that to the maximum extent practicable, the
original intent and economic benefit to the Executive and Hudson of the
applicable provision shall be maintained, but Hudson shall have no obligation to
make any changes that could create any additional economic cost or loss of
benefit to Hudson. Hudson shall not have any liability to the Executive with
respect to tax obligations that result from the application of Section 409A and
makes no representation with respect to the tax treatment of the payments and/or
benefits provided under this Agreement. Any provision required for compliance
with Section 409A that is omitted from this Agreement shall be incorporated
herein by reference and shall apply retroactively, if necessary, and be deemed a
part of this Agreement to the same extent as though expressly set forth herein.

 



 14 

 

 

B.            With regard to any provision herein that provides for
reimbursement of costs and expenses or in-kind benefits, except as permitted by
Section 409A, (i) the right to reimbursement or in-kind benefits is not subject
to liquidation or exchange for another benefit, (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits, provided during any taxable
year shall not affect the expense eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year, provided that the foregoing
clause (ii) shall not be violated with regard to expenses reimbursed under any
arrangement covered by Code Section 105(b) solely because such expenses are
subject to a limit related to the period the arrangement is in effect and (iii)
such payments shall be made on or before the last day of the Executive's taxable
year following the taxable year in which the expense was incurred.

 

C.            For purposes of applying the provisions of Section 409A to this
Agreement, each separately identified amount to which the Executive is entitled
under this Agreement shall be treated as a separate payment within the meaning
of Section 409A. In addition, to the extent permissible under Section 409A, any
series of installment payments under this Agreement shall be treated as a right
to a series of separate payments.

 

D.            Neither Hudson nor the Executive, individually or in combination,
may accelerate any payment or benefit that is subject to Section 409A, except in
compliance with Section 409A and the provisions of this Agreement, and no amount
that is subject to Section 409A shall be paid prior to the earliest date on
which it may be paid without violating Section 409A. If the consideration period
(or revocation period, if applicable) for any general release and waiver extends
across two (2) calendar years, the payments to the Executive shall begin in the
second of the calendar years.

 

E.            If and to the extent required to comply with Section 409A, a
Termination of Employment, as defined above, shall not be deemed to have
occurred for purposes of this Agreement providing for the payment of any amounts
or benefits upon or following a Termination of Employment unless such
termination is also a “Separation from Service” within the meaning of Section
409A and, for purposes of any provision of this Agreement, references to
Termination of Employment, “termination,” “termination of employment” or like
terms shall mean “Separation from Service.”.

 



 15 

 

 

F.            If the Executive is deemed on the date of termination of his
employment to be a “specified employee,” within the meaning of that term under
Section 409A(a)(2)(B) and using the identification methodology selected by
Hudson from time to time, or if none, the default methodology under Section
409A, then with regard to any payment or the providing of any benefit subject to
this Agreement and to the extent required to be delayed in compliance with
Section 409A(a)(2)(B), and any other payment or the provision of any other
benefit that is required to be delayed in compliance with Section 409A(a)(2)(B),
such payment or benefit shall not be made or provided prior to the earlier of
(i) the expiration of the six-month period measured from the date of the
Executive’s Separation from Service or (ii) the date of the Executive’s death.
In this regard, it is the intention and understanding of Hudson and the
Executive that payments made following a Termination of Employment under
paragraph “1” shall be exempt under the “short-term deferral rule” and
“involuntary separation pay plan exception”, and other applicable exceptions,
from the requirements of Section 409A(a)(2)(B) and are not required and shall
not be delayed. Absent such exception, on the first day of the seventh month
following the date of Executive’s Separation from Service or, if earlier, on the
date of his death, all payments delayed pursuant to this paragraph “16.F.”
(whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay) shall be paid or reimbursed to the
Executive in a lump sum, and any remaining payments and benefits due under this
Agreement shall be paid or provided in accordance with the normal payment dates
specified for them herein. The determination of whether the Executive is a
“specified employee” shall be made by Hudson in good faith applying Section
409A.

 



 16 

 

 

 

IN WITNESS THEREOF, the parties have executed this Agreement as of the date
written above.

 

  Hudson Technologies, Inc.       By: /s/ Kevin Zugibe           Hudson
Technologies Company       By: /s/ Kevin Zugibe

 

 

  Aspen Refrigerants, Inc.       By: /s/ Kevin Zugibe           /s/ Brian F.
Coleman   Brian F. Coleman

 



 17 

 